197 F.2d 152
W. D. SELF, as Acting Collector of Internal Revenue, Appellant,v.Horace TOLBERT.
No. 14596.
United States Court of Appeals Eighth Circuit.
May 10, 1952.

Appeal from the United States District Court for the Eastern District of Arkansas.
James T. Gooch, U. S. Atty., Little Rock, Ark., and R. D. Smith, Jr., Asst. U. S. Atty., Marianna, Ark., for appellant.
Catlett & Henderson, Little Rock, Ark., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant and consent of appellee.